859 F.2d 1200
UNITED STATES of America, Plaintiff-Appellee,v.Carlton J. SMITH, Defendant-Appellant.
No. 87-5683.
United States Court of Appeals,Fourth Circuit.
Oct. 19, 1988.

1
On Petition for Rehearing with Suggestion for Rehearing In Banc.


2
Prior Report:  851 F.2d 706 (4th Cir.).

ORDER

3
The appellee's petition for rehearing and suggestion for rehearing in banc were submitted to this Court.  In a requested poll of the Court, Judges Russell, Widener, Chapman, Wilkinson and Wilkins voted to rehear the case in banc;  and Judges Winter, Hall, Phillips, Murnaghan, Sprouse and Ervin voted against rehearing the case in banc.  As a majority of the judges voted to deny rehearing in banc, and


4
As the panel considered the petition for rehearing and is of the opinion that it should be denied,


5
IT IS ADJUDGED AND ORDERED that the petition for rehearing and suggestion for rehearing in banc are denied.


6
Entered at the direction of Judge Winter, with the concurrence of Judge Spencer, United States District Judge, sitting by designation.  Judge Chapman dissents.